Citation Nr: 0605178	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from March 1996 
to March 2000.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in August 2004, and a 
substantive appeal was received in October 2004.  


FINDINGS OF FACT

1.  Chronic right knee strain was manifested during active 
duty service.

2.  Chronic left knee strain was manifested during active 
duty service. 


CONCLUSIONS OF LAW

1.  Right knee strain was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Left knee strain was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Knee Disability

The veteran is claiming service connection for right knee 
disability.  Service medical records showed continuing 
complaints of right knee pain in March 1996, April 1996, 
January 1997, May 1998 , June 1998 and February 1999.  The 
veteran's January 2000 service examination for discharge 
evaluated the lower extremities as clinically normal.  
However, the veteran's medical history indicated that he had 
a "trick" or locked knee and swollen or painful joints. 

The veteran was afforded a VA fee-based examination in 
September 2003.  No medical records were reviewed.  The 
examination of the right knee was normal, except for mild 
crepitation over the right knee joint with some tenderness 
over the lower distal part of the patella.  A contemporaneous 
x-ray noted no abnormality.  The examiner diagnosed the 
veteran with right knee strain. 

The veteran's service medical records showed continuing 
treatment for right knee pain while in service.  Further, 
given that the veteran has continually complained of his 
right knee disability, and filed a claim within a few years 
after he was released from service, and in light of the 
current medical evidence of a right knee disability, the 
Board finds that the record shows a continuity of pertinent 
symptomatology to link the right knee disability to service.  
Thus, service connection for right knee disability is 
warranted.

Left Knee Disability

The veteran is also claiming service connection for left knee 
disability.  Service medical records document left knee 
complaints in March and April 1996.  The veteran reported 
increasing pain on prolonged standing or sudden foot changes 
while running with occasional sharp pain.  Although the March 
and April 1996 clinical records are not entirely clear, it 
appears that McMurrys test was positive, although there was 
no reported swelling, instability or locking.  Range of 
motion was reported to be full.  The reported assessment was 
described as left "LMT" which the Board suspects was 
intended to somehow refer to a problem with the left lateral 
meniscus.  The veteran was treated with Motrin and placed on 
limited/light duty.  Although the service medical records do 
include subsequent documentation of right knee complaints, 
there is no clear record of subsequent left knee complaints.  
The Board notes, however, that some of the subsequent service 
medical records refer to knee complaints without specifying 
which knee was involved. 

At the time of separation examination in January 2000, in the 
section for reporting past/current medical history, the 
veteran checked the box for "Trick" or locked knee.  In 
another section of the examination report was a reference to 
"knee problems" without specifying which knee.  In the 
section for the physician's summary was written "PFPS (B)." 
On clinical examination, the veteran's lower extremities were 
reported to be normal.    

The veteran has reported that he did not seek medical care 
for any knee problems after service due to a lack of medical 
insurance, but he did indicate to the September 2003 VA 
examiner that he has continued to have pain since service.  
The September 2003 VA examiner reported essentially no left 
knee clinical or x-ray abnormalities, but the examiner did 
enter a diagnosis of left knee strain, currently 
asymptomatic. 

With regard to the left knee, there is certainly not the same 
persuasive evidence of a continuity of symptomatology as 
there is with the right knee.  The lack of continuing left 
knee complaints during service after the 1996 treatment 
suggests that the 1996 left knee disorder may have been acute 
in nature and that it resolved without chronic disability.  
Nevertheless, the abbreviation on the separation examination 
might refer to bilateral patellofemoral pain syndrome.  
Moreover, the 2003 VA examiner apparently felt there was 
enough clinical evidence to diagnosis left knee strain, 
although it may have been asymptomatic at the time.  The 
Board also notes that the veteran reported to the VA examiner 
that he continued to experience pain in both knees after 
service, and the Board has no reason to doubt the veteran's 
credibility in this regard. 

In sum, the evidence relating to the left knee claim is 
rather unclear.  However, viewing the evidence in the light 
most favorable to the veteran and resolving all reasonable 
doubt in his favor, the Board finds that service connection 
for left knee strain is warranted.  38 U.S.C.A. § 5107(b). 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no need to 
address VCAA compliance in this case since there is no 
detriment to the veteran as a result of any failure to fully 
comply with VCAA in view of the fact that the full benefit 
sought by the veteran is being granted by this decision of 
the Board.  


ORDER

Entitlement to service connection is warranted for right knee 
strain.  Entitlement to service connection for left knee 
strain is warranted.  To that extent, the appeal is granted.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


